DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 5521 (Fig. 70B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 75 is objected to because of the following informalities:
Line 2, “to the base portion” should be --in the base portion-- or --within the base portion-- for greater clarity.
While it is clear that the overall arrangement recited in claim 75 refers to the form of the force relief as shown in Fig. 70D, it is not clear what parts shown in Fig. 70D constitute the partial opening and the internal opening.  The opening(s) shown in Fig. 70D constitute a partially cut-away portion having multiple turns and recesses, and two projections which interlock.  It is recommended to amend claim 75 for greater clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 33 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeton (U.S. 5,425,318).
Regarding claim 33, Keeton discloses (Fig. 1-5) a soil apparatus (44) comprising: a base portion (44c) for engaging in soil of an agricultural field; a mounting portion (44a, 44b) connected to the base portion, the mounting portion configured to attach to an agricultural implement (10); wherein the mounting portion includes a force relief (44b, including cut-out portions 61, 63, 64, and web 62) that is disposed within the mounting portion to transfer applied force from the base portion to the mounting portion to prevent damage to the base portion (Col. 4, lines 10-13) if the soil apparatus is engaged in soil while the agricultural implement is driven in a reverse direction (while driving in a reverse direction is not explicitly disclosed, this functional limitation does not result in a structural difference between the claimed invention and the prior art).
Regarding claim 35, Keeton further discloses (Fig. 1-5) that the mounting portion is releasably connected to the agricultural implement (with straps 27).
Regarding claim 36, Keeton further discloses (Fig. 1-5) that the force relief is a hole (cut-out sections 61, 63, 64) in the mounting portion to allow the mounting portion to break to prevent damage to the base portion (while breaking the mounting portion is not explicitly disclosed, this functional limitation does not result in a structural difference between the claimed invention and the prior art.  Furthermore, it is reasonably expected that the cut-out sections would provide that the mounting portion would break at section 44b if the implement were driven in a reverse direction).
Regarding claim 37, Keeton further discloses (Fig. 1-5) that the force relief is a spring (the section 44b being a resilient device which absorbs movement) to allow the mounting portion to flex (Col. 4, lines 5-13).

Claims 33-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Lely (U.S. 4,214,635).
Regarding claim 33, Van der Lely discloses (Fig. 1-4) a soil apparatus comprising: a base portion (plough 10) for engaging in soil of an agricultural field; a mounting portion (carrier 8, arm 19) connected to the base portion, the mounting portion configured to attach to an agricultural implement (tractor 4, via support 25 on beam 5); wherein the mounting portion includes a force relief (stub shaft 23 having a shear pin 40 having portions 42) that is disposed within the mounting portion to transfer applied force from the base portion to the mounting portion to prevent damage to the base portion (portions 42 break off when a maximum permissible force on the plough is exceeded) if the soil apparatus is engaged in soil while the agricultural implement is driven in a reverse direction (while driving in a reverse direction is not explicitly disclosed, this functional limitation does not result in a structural difference between the claimed invention and the prior art; given that the plough is reversible, the force relief is configured to function whether the plough meets an obstruction from its front or its rear).
Regarding claim 34, Van der Lely further discloses (Fig. 1) that the mounting portion and the base portion are separate components (as clearly shown).
Regarding claim 35, Van der Lely further discloses (Fig. 2) that the mounting portion is releasably connected to the agricultural implement (via bolts 26).
Regarding claim 38, Van der Lely further discloses (Fig. 1) that the base portion comprises a lower base portion (chisel and share) and an upper base portion (moldboard).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton in view of Stoller (U.S. 2017/0049044).
Regarding claim 34 and 38-40, Keeton discloses the elements of claim 33 as described above, but does not disclose that the mounting portion and the base portion are separate components.  However, Stoller discloses (Fig. 25-26) a similar soil apparatus wherein a mounting portion (2520) and a base portion (2530) are separate components.  Stoller teaches that the mounting portion and base portion may be made of different materials according to their respective purposes ([0081], lines 3-8; [0082], lines 12-15).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Stoller in the soil apparatus of Keeton in order to provide different materials for the base portion and mounting portion according to their respective purposes, and/or in order to remove and replace the base portion, for example due to wear.
Regarding claim 38, Keeton discloses the elements of claim 33 as described above, but does not disclose that the base portion comprises a lower base portion and an upper base portion.  However, Stoller discloses (Fig. 25-26) a similar soil apparatus wherein a base portion comprises a lower base portion (2530) and an upper base portion (2510) to allow for removal of the lower base portion.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Stoller in the soil apparatus of Keeton in order to remove or replace the lower base portion, for example due to wear.
Regarding claim 39, Keeton discloses (Fig. 5) a soil apparatus (44) comprising: a base portion (44a, 44b, 44c) for engaging in soil of an agricultural field, the base portion adapted for connection to an agricultural implement (10); and a force relief (44b, including cut-out portions 61, 63, 64, and web 62) disposed on the base portion to transfer applied force from the base portion to the force relief to prevent damage to the base portion (Col. 4, lines 10-13) if the soil apparatus is engaged in soil while the agricultural implement is driven in a reverse direction (while driving in a reverse direction is not explicitly disclosed, this functional limitation does not result in a structural difference between the claimed invention and the prior art).
Keeton does not disclose a soil sensor disposed in or on the base portion for measuring a soil property.  However, Stoller discloses (Fig. 25-26) a similar soil apparatus comprising a soil sensor (reflectivity sensor 2590) disposed in or on the base portion for measuring a soil property ([0083]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Stoller in the soil apparatus of Keeton in order to measure soil properties during a field operation.
Regarding claim 40, Keeton further discloses (Fig. 1-5) that the force relief comprises a spring (the section 44b being a resilient device which absorbs movement) to prevent damage to the base portion (Col. 4, lines 10-13) if the soil apparatus is engaged in soil while the agricultural implement is driven in a reverse direction (while driving in a reverse direction is not explicitly disclosed, this functional limitation does not result in a structural difference between the claimed invention and the prior art).

Allowable Subject Matter
Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/4/2022 have been fully considered but they are not persuasive.
Regarding Keeton, Applicant submits that the second section 44b is flexible and has no means for attachment to the seed tube or planter, and thus cannot be characterized as the mounting portion.  Applicant further submits that the first section 44a is not connected to the third section 44c.
However, Applicant is merely pointing out a different naming convention used in the prior art.  The sections 44a-c are formed unitarily, and the mounting portion 44a and 44b could be arbitrarily divided into any number of sections without affecting the overall structure of the unit as a whole.  With reference to the mounting portion shown in Applicant’s Fig. 70B, Applicant’s own mounting portion 5520 could be considered as having a first section comprising the mounting tabs and a second section comprising the force relief (positioned at 5521), the sections separated by a bend.  However, merely dividing the mounting portion into named sections does not change its structure.
Regarding Keeton and with respect to claim 39, Applicant similarly submits that sections 44b and 44c do not have means for attachment to an agricultural implement.
However, as described above, Applicant seems to be arguing with respect to arbitrary naming conventions of separate components which, in reality, are formed as a single unit which can be divided into any conceivable number of portions.  The sections 44b and 44c have means for attachment to an agricultural implement as extensions of the portion 44a.
Regarding Keeton, Applicant further submits that the bolt 69 limits down pressure when the implement is moving forward, and that the seed firming attachment lacks protection to prevent damage of the section 44c when the implement it driven in a reverse direction.
It is unclear whether Applicant is suggesting that the bolt 69 prevents the flexible section 44b from being a force relief for the base section 44c.  In any case, the flexible section is configured to flex to transfer energy from the base portion 44c to the flexible section, thereby preventing damage to the base portion, and the bolt is merely a means for a user to control the degree to which the flexible section may flex.  The inclusion of bolt 69 does not prevent protection of the base portion.  Furthermore, the bolt does not limit flex of the mounting portion in the opposite direction as the mounting portion would experience when driven in a reverse direction, meaning energy would not be hindered from transferring from the base section to the flexible section.
Furthermore, it is submitted that the direction of travel would not hinder the ability of the seed firmer from transferring energy from the base portion to the flexible section, even if it may be more likely for the flexible section to break in the reverse direction.  There is no evidence that a reverse direction would prevent energy from transferring from the base portion to the flexible section.
Regarding Keeton, Applicant further submits that the flexible section 44b is configured to reduce stress points in the material as it flexes, thereby reducing the possibility of fracture, in contrast to the force relief of claim 36 which allows the mounting portion to break.  Thus, Keeton teaches away from a force relief that would allow the mounting portion to break.
However, it is noted that the circumstances under which Applicant’s invention is designed to break (when driven in a reverse direction) are not mentioned by Keeton.  The operation of Keeton’s seed firmer is disclosed only in the context of normal operation in a forward direction, and while the force relief would certainly divert a substantial amount of stress from the base portion in a reverse direction, Keeton makes no suggestion that the force relief would not break when operating under circumstances where the mounting portion undergoes higher-than-normal stresses.  For example, the angle of the seed firmer with respect to the ground provides that the mounting portion would undergo different forces in the reverse direction.  Furthermore, the bolt 69 may be used to adjust the stiffness of the flexible portion only in the forward direction, with no account for the reverse.
Regarding Stoller, Applicant submits that the ground engaging portion 2530 and mounting portion 2520 are not connected to each other as required by claim 33, but rather, the ground engaging portion 2530 is mounted to upper portion 2510 as illustrated in Fig. 26 of Stoller.
However, this does not support the conclusion that the ground engaging portion 2530 is not connected to the mounting portion 2520.  Whether the base portion of Stoller were interpreted as the ground engaging portion 2530 alone, or the ground engaging portion in combination with the upper portion 2510, the base portion would still be connected to the mounting portion 2520, and would still be a separate component from the mounting portion 2520.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koberlein (U.S. 5,452,768) Fig. 5-6; it is typical in the art to provide mounting arms for various ground tools (wheels, blades, ploughs, etc.) with adjustment holes (12) for adjustably mounting the tools.  While function as a force relief is not disclosed, such holes are, structurally, no different from the force relief of claim 36.  Holes in a mounting arm, regardless of the purpose, would produce a stress concentration in their vicinity that one may expect to break under force of impact.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                                 

/Alicia Torres/Primary Examiner, Art Unit 3671